Title: John Eliot to Abigail Adams, October 1778
From: Eliot, John
To: Adams, Abigail



Dear Madam
Boston October 1778

You did not see fit to send the letter you proposed for the conveyance of Mr. Ingram. Perhaps it was owing to the supposition that it would arrive too late.—Lest that was the case, I would inform you that Mr. I. is still detained in expectation of his Vessell from the Eastward, and it is more than probable that he will tarry till the middle of next week.
I hope in mercy the British Cruiser have not met with it in the course from Kennebeck to Boston. You join in the same earnest desire.
My regards at home.

Your most obliged and obedient servant,
John Eliot

